DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL EXAMINER’S AMENDMENT
B.	The following examiner’s amendment is provided further to the original Examiner’s Amendment that accompanied the 02/22/2022 Notice of Allowance.  Dependent claim 7 has been further amended herein.
C.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Thomas E. Keely (Reg. No. 67,138) on February 4, 2022, and again on February 28, 2022. 

D.	The application has been amended as follows: 
Claim 7 is further amended as follows:
7. 	The method of claim 1, further comprising: 
applying 
measuring a temperature curve in the pre-heat stage; and 
determining an amount of ablation energy to apply to the target tissue based on the temperature curve measured in the pre-heat stage.

Allowable Subject Matter
E.	Upon entry of the instant Examiner’s Amendment, claims 1 & 3-20 remain pending, and are allowed.  Claims 1 & 3-20 are allowed for the reasons set forth in detail in the 02/22/2022 Notice of Allowance [at pgs. 6-7].

Conclusion
F.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794